Citation Nr: 1531629	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to October 1967.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2013, the agency of original jurisdiction (AOJ) granted service connection for tinnitus, which had previously been on appeal.  Consequently, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Left ear hearing loss pre-existed the Veteran's service and did not increase in severity as a result of service.  


CONCLUSION OF LAW

Left ear hearing loss was not aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in June 2007 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A.           § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  All identified and available post-service treatment records have also been obtained.  The record does not reflect that the Veteran is receiving disability benefits from the Social Security Administration.

The Veteran was provided VA medical examinations for his claimed hearing loss in October 2007 and December 2012.  The December 2012 examination is sufficient evidence for deciding the claim.  The report is adequate because it is consistent with and based upon consideration of the Veteran's prior medical history; because it describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one; and because it contains reasoned explanations.  Thus, VA's duty to assist has been met.

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.           § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Id.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The Veteran asserts that he has left ear hearing loss due to excessive noise exposure in service.  The Veteran's service separation form shows that he served as a firearms repairman, and based on that occupation, VA has conceded exposure to acoustic trauma during military service.  

Prior to November 1, 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, those values reported at the time of the Veteran's August 1964 entrance examination and October 1967 discharge examination must be assumed to have been conducted under ASA, standards rather than currently used ISO standards, which is the standard applied in 38 C.F.R. § 3.385.

At the time of the Veteran's August 1964 entrance examination, audiometric testing pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
-5 (10)
-5 (5)
-5 (5)
45 (55)
65 (70)

(The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)

The Veteran was found to have defective hearing and was given an H-2 profile.

Because left ear hearing loss was noted on the Veteran's entrance examination, the presumption of soundness does not attach.  38 U.S.C.A. § 1111; 38 C.F.R.                § 3.304(b).

The service treatment records do not reflect any reports of, or treatment for, left ear hearing loss.  





At the time of the Veteran's October 1967 discharge examination, audiometric testing pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
-10 (5)
0 (10)
5 (15)
50 (60)
55 (60)

(The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)

The Veteran underwent VA audiology examinations in October 2007 and December 2012; both of these examiners noted that the Veteran's left ear hearing loss did not undergo a significant threshold shift during his service, despite his exposure to damaging noise.  

The Veteran asserts that he first noticed a hearing loss during his service.  Such an assertion is consistent with the entrance examination showing a left ear hearing loss, and with his separation examination showing that he left service with the same left ear hearing deficit.  However, the question of whether a pre-existing left ear hearing loss was aggravated beyond its natural progress as a result of military service falls outside of the realm of common knowledge of a lay person, because it is a medical determination that is too complex to be made on lay observation.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The Veteran has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rending a competent medical opinion.  At any rate, the Veteran's assertion is outweighed by the audiometry findings at entrance and separation, and by the findings of the VA examiners in 2007 and 2012, as they are specialists in audiology who found that there is no evidence of an increase in severity of the Veteran's left ear hearing loss as a result of service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the conclusion that the Board did not improperly discount the weight of a lay opinion in finding medical expert's opinion more probative on the issue of medical causation).

Finally, as the evidence fails to demonstrate the Veteran had left ear hearing loss to a compensable degree within one year of separation from service, his left ear hearing loss may not be presumed to have been aggravated by his military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, 4.85, 4.86.

As there is no competent evidence of an increase in severity of the Veteran's left ear hearing loss during service, the Board determines that the evidence does not reflect that the Veteran's pre-existing left ear hearing loss was aggravated as a result of his service.  

Thus, the Board concludes that the Veteran's left ear hearing loss pre-existed his entry into service and was not aggravated by his service.  Service connection for left ear hearing loss is therefore not warranted.  


ORDER

Entitlement to service connection for left ear hearing loss is denied.  


REMAND

The Veteran's right ear hearing acuity was within normal limits at his entry into service; thus, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, supra.

An October 2007 VA audiological examination found that the Veteran's right ear hearing loss was not incurred as a result of his service because there was no evidence of right ear hearing loss upon his separation from service in 1967, nor was there evidence of a significant threshold shift from the puretone values noted upon service entry.  

The Board remanded this issue for an additional examination in November 2012, noting that the absence of a hearing disability during service is not always fatal to a service connection claim, particularly where there is evidence of in-service acoustic trauma, post-service findings of a hearing loss for VA compensation purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

A December 2012 VA audiological examination, however, reached a conclusion identical to that noted on the October 2007 examination report.  Neither examiner addressed the fact that the Veteran's only acoustic trauma occurred during service, as there is no evidence of post-service occupational or recreational noise exposure; additionally, neither examiner addressed the Veteran's competent assertion that he first noticed hearing loss during his period of service.  

The Board thus finds that the audiological examination obtained upon remand is inadequate, and a new opinion must be sought.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Updated VA treatment records must also be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since June 2009.  

2.  Thereafter, refer the matter for a medical opinion by a specialist in audiology who has not previously rendered an opinion in this matter, if possible.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is not required to personally examine the Veteran unless it is deemed necessary to provide the requested opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss is related to his in-service acoustic trauma.  In formulating an opinion, the examiner is to note and discuss the Veteran's assertion that he first noticed hearing loss during service, as well as the fact that the record does not show post-service occupational or recreational noise exposure.  If it is determined that there is another etiology for the Veteran's right ear hearing loss, the examiner should so state.  The examiner is advised that the absence of evidence of hearing loss during service is not, in and of itself, fatal to a service connection claim.  

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


